Case 2:19-cv-00750-RSWL-SS Document 56-1 Filed 12/30/19 Page 1of4 Page ID #:627

Exhibit 1
Case 2:19-cv-00750-RSWL-SS Document 56-1 Filed 12/30/19 Page 2of4 Page ID #628

 

 

DE-140
ATTORNEY OR PARTY WITHOUT ATTORNEY (Namo, state bar number, and address). TELEPHONE AND FAX NOS, FOR COURT USE ONLY :
Michele L. Abernathy (State Bar # 180445) (213) 626-4481
ifford, Dearing & Abernathy, LLP -

$15 S. Fi nerog St. Ste. 206 ets

Los Angeles, CA 90071 FILED |
ATTORNEY FOR (Namo: Sky Alves Superior Court of California
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES County of Los Angeles

street aopress: 11] N. Hill St.
MAILING noonees NOV 20 2019

 

 

- Los Angeles, CA 90012 iR.¢C ; .
city Noor ope CENTRAL Shei R. Carter, uxecutive Officer/Clerk
ESTATE OF (Name): ae , Deputy
Celso Carlos Alves Stephanie Amador
DECEDENT
ORDER FOR PROBATE CASE NUMBER:
ORDER L_] Executor

APPOINTING [_] Administrator with Will Annexed
Administrator LX] Special Administrator
[_] Order Authorizing Independent Administration of Estate
(__] with full authority [_] with limited authority

WARNING: THIS APPOINTMENT IS NOT EFFECTIVE UNTIL LETTERS HAVE ISSUED

1, Date of hearing: November 20, 2019 Time: 8:30 A.M. Dept. : Judge: : 13 T. Es
THE COURT FINDS GF ce ae ZD Gu ps Cc

2. a. Allnotices required by law have been given. N ok ye sha dee r pani ;

19STPB10876

 

 

 

 

 

b. Decedent died on (date): 5 ;
CB. ._ (1)-} aésident of the California county named above. MOK
wh (2) (J a nonresident of California and left an estate in the county named above. ;
c. Decedent died \re L .
(1). eh intestate Not Yer deren
(2) LJ testate
GA and decedent's will dated: and each codicil dated:
was admitted to probate by Minute Order on (date):
THE COURT ORDERS
3. (Name): Sk Alves
is appointed bescie representative:
a. aa executor of the decedent's will d. special administrator
b. [__] administrator with will annexed (1) [—_] with general powers
c. [__] administrator (2) with special powers as specified In Attachment 3d(2)

(3) [__] without notice of hearing
(4) Sd letters will expire on (date): \a/a0 | (4
and letters shall issue on qualification.

4. a.[(_] Full authority is granted to administer the estate under the Independent Administration of Estates Act.
b. (_] Limited! authority is granted to administer the estate under the Independent Administration of Estates Act (there is no
authority, without court supervision, to (1) sell or exchange real property or (2) grant an option to purchase real property or
(3) borrow money with the loan secured by an encumbrance upon real property).

5. a. Bond is not required.

b. [__] Bond is fixed at: $ to be furnished by an authorized surety company or as otherwise
provided by law.

c. [__] Deposits of: $ are ordered to be placed in a blocked account at (specify institution and
location):

and receipts shall be filed. No withdrawals shall be made without a court order. L__] Additional orders in Attachment 5c.
d.[__] The personal representative is not authorized to take possession of money or any other property without a specific court order.

Ys 6B} ttame): is appointed probate referee.

Me Date: Nae ee

JUDGE OF THE SUPERIOR COURT
7. Number of pages attached: 1 SIGNATURE FOLLOWS LAST ATTACHMENT

Form Approved by the ORDER FOR PROBATE Probale Cade, §§ 8006, 8400

Judicial Council of Callfomia
DE-140 (Rev. January 1, 1998)

Mandatory Form (1/1/2000) LexisNexis® Automated California Judicial Council Forms
Case 2:19-cv-00750-RSWL-SS Document 56-1 Filed 12/30/19 Page 3o0f4 Page ID #:629

Estate of Celso Carlos Alves

Order for Probate

Attachment 3d(2)

Petitioner is granted the power to maintain litigation in order to secure and protect the
estate’s claim from risk of loss.

Dahe

 

oe 6 vs ‘7. May
Dodge o€ the Sepener Curt
GE

An

Attachment 3d(2)
Case 2:19-cv-00750-RSWL-SS Document 56-1 Filed 12/30/19 Page 4of4 Page ID #:630
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
Probate Division
Stanley Mosk Dept. - 2D
19STPB10876
In re: Alves, Celso Carlos - Decedent
December 20, 2019
8:30 AM
Honorable Gus T. May, Judge

Christina Araujo, Judicial Assistant Stephanie Baker (#9249), Court Reporter
Juanita |. Luna, Court Services Assistant

 

NATURE OF PROCEEDINGS: Petition - Letters of Administration (Initial) filed on November 18, 2019 by
Sky Alves.

The following parties are present for the aforementioned proceeding:
Michele Abernathy, Attorney
The matter is called for hearing.

The Court finds that sufficient evidence has been provided to grant the matter on calendar this date based upon
the reading of the moving papers and consideration of all presented evidence.

The Petition - Letters of Administration (Initial) filed on 11/18/2019 by Sky Alves is granted. Sky Alves is
appointed Personal Representative of the Estate with full IAEA. Bond is ordered in the amount of $20,000.00.

The Personal Representative is ordered to file with this Court a Status Report or a Petition for Final Distribution
no later than Thursday, December 31, 2020. The Court sets an Order to Show Cause Hearing Re: Status Report
or Petition for Final Distribution on Friday, January 29, 2021 at 8:30 AM in this department.

The appraisal of non-cash property in the inventory shall be made by a Probate Referee authorized to serve by
the State Controller.

The Court orders the appointment of Probate Referee Christina Acevedo who is authorized by the State
Controller to be appointed in Los Angeles County.

The Petitioner is to prepare the Order for Probate and upon the signing of said order, Letters shall issue
forthwith.

 

Minute Order Page 1 of 1
